Citation Nr: 0123670	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  99-22 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the appellant may be recognized as the deceased 
veteran's surviving spouse for purposes of receiving 
Department of Veterans Affairs (VA) monetary benefits.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
March 1976; he died on August [redacted] 1998.  

This matter arises from a decision rendered in March 1999 by 
the VA Regional Office (RO) in Cleveland, Ohio, which held 
that the appellant could not be recognized as the veteran's 
surviving spouse for purposes of receiving monetary benefits.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  During the appellate process, the 
appellant requested a video conference hearing before a 
member of the Board.  Such a hearing was held before the 
undersigned on July 16, 2001; a transcript of that proceeding 
is of record.  


FINDINGS OF FACT

1.  The appellant and the veteran began living together in 
July 1984.  

2.  The veteran died on August [redacted] 1998.  

3.  The appellant and the veteran never applied for a 
marriage license, and never attempted to enter into a formal 
marriage by ceremony.  

4.  There was no mutual agreement between the deceased 
veteran and the appellant to enter into a marriage.  

5.  The deceased veteran did not hold himself out to be the 
husband of the appellant at any time prior to his death.  


CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veteran's surviving spouse for purposes of receiving VA 
monetary benefits have not been met.  38 U.S.C.A. § 101(3) 
(West 1991); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.205 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal, The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (now codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp.2001)) (VCAA) became law.  VA 
issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 
39 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000 except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA" "66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

In this case, the record indicates that the RO took action 
that is consistent with the notification and assistance 
provisions of the new law and regulations.  In addition, the 
appellant was given opportunities to be heard at personal 
hearings before a hearing officer at the RO and the 
undersigned.  It should also be noted that the appellant has 
submitted numerous documents and statements from third 
parties in support of her claim.  She also was given an 
opportunity to submit additional evidence.  See VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097 (2000) (to be 
codified as amended at 38 U.S.C.A. §§ 5102, 5103).  
Therefore, the Board's decision to proceed in adjudicating 
the appellant's claim does not prejudice the appellant in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The appellant contends that she should be recognized as the 
veteran's surviving spouse for purposes of receiving VA 
monetary benefits.  She asserts that she lived with the 
veteran from July 1984 until his death in August 1998, that 
they lived together as husband and wife, and that she 
believed that they had a common-law marriage recognized as 
such under the laws of the jurisdiction of their residence, 
the State of Ohio.  

VA dependency and indemnity compensation benefits or death 
pension benefits may be paid to a surviving spouse provided 
his/her marriage to the veteran met the requirements set 
forth in 38 C.F.R. § 3.1(j).  See 38 C.F.R. § 3.50.  A 
marriage means a marriage valid under the law of the place 
where the parties resided at the time of the marriage, or the 
law of the place where the parties resided when the right to 
benefits accrued.  See 38 U.S.C.A. § 103(c) (West 1991).  In 
jurisdictions 
where marriages other than by ceremony are recognized, the 
existence of a marriage may be established by the certified 
statement of one or both of the parties as to the facts of 
the relationship.  This evidence should be supplemented by 
certified statements from two or more persons who know of the 
relationship as a result of personal observation.  See 
38 C.F.R. § 3.205(a)(6).  Parenthetically, the Board observes 
that the State of Ohio recognizes the validity of common-law 
marriages entered into prior to October 10, 1991, if:  (1) a 
mutual agreement to marry in praesenti is made by the parties 
competent to marry; (2) is accompanied and followed by 
cohabitation as husband and wife; (3) the parties to the 
marriage hold themselves out as husband and wife in the 
community in which they move; and (4) they are regarded as 
husband and wife in their community.  In addition, where an 
attempted marriage of a claimant to the veteran was invalid 
by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if:  (a) the marriage occurred 
one year or more before the veteran died or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage; and (b) the 
claimant entered into the marriage without knowledge of the 
legal impediment; and (c) the claimant cohabited with the 
veteran continuously from the date of marriage to the date of 
his or her death; and (d) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  See 38 C.F.R. § 3.52.  
It is within the foregoing context that the facts in this 
case must be weighed.  

The facts are as follows.  The deceased veteran divorced his 
previous spouse in July 1984.  During that month, he and the 
appellant began living together.  Copies of lease agreements 
submitted by the appellant indicate that beginning in the 
1980's, the appellant and the veteran jointly leased 
residential property in the State of Ohio.  
Statements from the appellant's sister, aunt, and mother 
attest to the veteran's acceptance into the appellant's 
family as a son-in-law prior to his death.  They further 
indicate that the veteran referred to his relationship with 
the appellant as that of a common-law marriage.  The 
appellant and the veteran apparently resided together until 
the veteran's death in August 1998.  

A statement from the veteran's father submitted in April 2000 
indicates that the veteran and the appellant were never 
married; nor did they hold themselves out to be husband and 
wife.  They did not have any joint assets and did not file 
joint tax returns.  An affidavit also was submitted by the 
veteran's previous landlord during April 2000.  He indicated 
that the veteran and the appellant had both signed a lease 
and resided at one of his rental properties from January 8, 
1984 through May 31, 1986.  In July 1990, the veteran signed 
a lease, and the appellant resided with the veteran through 
May 31, 1991, at which time she added her name to the lease 
and continued to reside with the veteran at that address 
until they moved in May 1992.  The appellant and the veteran 
then signed subsequent leases through 1998.  In all but one 
instance, the appellant signed lease agreements using her 
maiden name.  Finally, during April 2000, the veteran's ex-
wife stated that the veteran had told her that he loved the 
appellant "to a certain extent," but that he "would never 
marry her." 

The first matter to be addressed is whether the appellant and 
the veteran had a valid common-law marriage pursuant to the 
laws of the State of Ohio.  As previously noted, this 
required a mutual agreement of the parties followed by, among 
other things, cohabitation as husband and wife.  If the only 
evidence of record was the foregoing, the positive and 
negative evidence would be in relative equipoise, and the 
appellant would prevail.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990).  As previously noted, the evidence 
indicates that the appellant and the 

veteran had lived together from 1984 until the veteran's 
death in August 1998.  Additionally, statements from the 
appellant's relatives indicate that the veteran had referred 
to his relationship with the appellant as that of a common-
law marriage.  Conversely, the statements from the veteran's 
father and that of the veteran's ex-wife to the effect that 
the veteran did not marry the appellant indicate the 
contrary.  To determine the intent of the veteran, then, the 
Board must look to actions taken by the veteran during his 
lifetime with regard to his relationship with the appellant.  
In a June 1985 statement, the veteran referred to the 
appellant as his "girl friend."  Similarly, on VA Form 21-
0538, submitted by the veteran in September 1995, the veteran 
specifically indicated in box 2 that he was not married.  The 
statements of the veteran belie the appellant's assertion 
that she and the veteran had mutually agreed to marry.  
Because that is a necessary element for a valid common-law 
marriage entered into prior to October 10, 1991 in the State 
of Ohio, it cannot reasonably be concluded that a valid 
common-law marriage between the appellant and the veteran 
existed.  See 38 C.F.R. § 3.205(a)(6).   

The remaining question is whether the relationship between 
the appellant and the veteran constituted a marriage that can 
be deemed to have been valid pursuant to VA regulations.  See 
38 C.F.R. § 3.52.  However, pursuant to the foregoing 
regulation, it is only when an attempted marriage of a 
claimant to a veteran was invalid by reason of a legal 
impediment that the marriage can nevertheless be deemed 
valid.  Id.  Again, the evidence fails to establish that the 
veteran ever intended to marry the appellant.  No 
documentation has been submitted that indicates that the 
veteran ever held himself out to be the appellant's husband 
or that he ever attempted to marry the appellant.  Absent 
such an attempt by both the appellant and the veteran, a 
deemed valid marriage cannot be held to have existed.  

In view of the foregoing, the Board finds no reasonable basis 
upon which to grant the benefit sought on appeal.  


ORDER

Because the appellant may not be recognized as the veteran's 
surviving spouse, the benefit sought on appeal is denied.  



		
	NADINE BENJAMIN
	Acting Member, Board of Veterans' Appeals


 

